

116 S1505 IS: Medicare Prescription Drug Fraud Prevention Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1505IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Cornyn (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require prescription drug plans and MA–PD plans to report potential fraud, waste, and abuse to
			 the Secretary of Health and Human Services under Medicare part D, and for
 other purposes.1.Short titleThis Act may be cited as the Medicare Prescription Drug Fraud Prevention Act of 2019.2.Requiring prescription drug plans and MA–PD plans to report potential fraud, waste, and abuse  to
 the Secretary of HHSSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended—(1)by redesignating subsection (m) (relating to program integrity transparency measures), as added by section 6063(c) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271), as subsection (n); and(2)by adding at the end the following new subsection:(o)Reporting potential fraud, waste, and abuseBeginning January 1, 2021, the PDP sponsor of a prescription drug plan shall report to the Secretary, as specified by the Secretary—(1)any substantiated or suspicious activities (as defined by the Secretary) with respect to the program under this part as it relates to fraud, waste, and abuse; and(2)any steps made by the PDP sponsor after identifying such activities to take corrective actions..